Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 1 of 10

FILED

IN THE UNITED STATES DISTRICT COURT JUL 30 2021
FOR THE DISTRICT OF KANSAS

Cle S, District Court
Gabriel M. Robles & B Deputy Clerk

Bonnie Robles,

 

 

 

)
)
)
(Enter above the full name of the Plaintiff(s) )

)
VS. ) Case Number 5.2)- Gyr 4oeu7_-JAR-ADM

)

)

)

)

)

)

)

United States et., al.

Name
950 Penn., Ave., N.W.

Street and number
Washington, D.C. 20530-0001

City State ZipCode

 

 

 

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
CIVIL COMPLAINT

1. Parties to this civil action:

(In item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

A. Name of plaintiff _ G@riel M. Robles & Bonnie Robles.

 

Address 1243 SW Western Avenue, Apt. B-18

 

Topeka, Kansas. 66604

 

 

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 2 of 10
Defendant's:
State of Kansas: Attorney General Derek Schmidt. Memorial Hall
120 SW 10th Street (2nd Fl.)
Topeka, Kansas. 66612
city of Topeka: Mayor Michelle De La Isla, City Atty., Lisa Rober €son
| i 215 SE 7th Street
Topeka, Kansas. 66603.
Shawnee County Kansas: Attorney General Mike Kagay
200 SE 7th Street
Topeka, Kansas. 66603
Secretary of Veterans Affairs: Mr. Dennis McDonough
810 Vermont Avenue N.W.
Washington, DC. 20420.
ABC News & local affiliate: 6835 NW Highway 24, Topeka, KS. 66618
NBC News & local affiliate: 6835 NW Highway 24, Topeka, KS. 66618
FOX News & local affiliate: 6835 NW Hwy., 24, Topeka, KS. 66618
CBS News & local affiliate: 631..SW Commerce Place
Topeka, KS. 66615
Topeka Capital-Journal and Parent Company: c/o 100 SE 9th Street,
Suite 200, Topeka,zkKS. 66612.
Kansas City Star and the McClatchy Company:.1601 McGee Street,
Kansas City, Missouri. 64108.
John Weichman, Midwest Housing Equity Group, Herman & Kittle
Property Managment Company and Paradise Plaza: c/o 1110 SE Powell
Street, Topeka, KS. 66607.
University of Kansas Health System, St. Francis Campus.

1700 SW 7th Street, Topeka, Kansas. 66606.

la.
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 3 of 10

Defendant's: (1b. Con't from page 1.)

Scott Harris: 1 First Street N.E. , Washington, D.C. 20543.
Jeff Adkins: 1 First Street N.E., Washington, D.C. 20543.
Mike Duggan: 1 First Street N.E., Washington, D.C. 20543.

Dr. Burton, Second Chance Services: 501 SE Jefferson Street
Suite 32. Topeka, Kansas 66607.

Corrie Wright: Shelter Plus Care, 215 SE 7th St., Topeka,
Kansas. 66603

Kansas Aging and Disability Services: 120 SW 10th Street
(2nd Fl.) Topeka, Kansas. 66612.

Brian D. Griffin, Christina L. Gregg, Joseph H. Hunt,

Robert E. Kirschman, Jr., L. Misha Preheim, and Kara M.
Westercamp. Commercial Litigation Branch, Civil Division,
DOJ, P.O. Box 480, Washington, D.C. 20044.

Chief Executive Officer: Experian, 955 American Lane,
Schaumburg, IL. 60173.

Chief Executive Officer: Transunion, P.O. Box 2000. Chester,
PA. 190176.

Chief Executive Officer: Equifax, (address only by internet)
Chief Executive Officer: Consumer Cellular. 12447 SW 69th

Avenue, Portland, OR. 97223

1b.

 
I.

Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 4 of 10

(In item B below, write the full name of the defendant in the first blank. In the second
blank, write the official position of the defendant. Use item C for the names and positions
of any additional defendants). **

B.

Defendant United States of America is

 

employed at Solicitor General of the United States

 

950 Pennsylvania Ave., N.W. Washington, D.C. 20530

 

Additional Defendants Louis Dejoy, Postmaster General.

 

Congress of the United States. Representatives of

 

**
Citizens of the United States.,... (See: la, & 1b of

 

this document for "additional defendants". )

 

Jurisdiction:

(Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
applicable.)

A. Uf Applicable) Diversity of citizenship and amount:

1. Plaintiff is a citizen of the Stateof Kansas

2. The first-named defendant above is either
District of

a. acitizen of the State of _columbia > or
b. acorporation incorporated under the laws of the State of

and having its principal place of business

in a State other than the State of which plaintiff is a citizen.

3. The second-named defendant above is either

a. a citizen of the State of ; or
b. a corporation incorporated under the laws of the State of
Kansas and having its principal place of business in a

State other than the State of which plaintiff is a citizen.

(if there are more than two defendants, set forth the foregoing information for each
additional defendant on a separate page and attach it to this complaint.)

Plaintiff states that the matter in controversy exceeds, exclusive of interest and
costs, the sum of seventy-five thousand dollars ($75,000.00).

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 5 of 10

( Page 2a II. Jurisdiction)

3. The third named defendant is a citizen of the State of Kansas.
Fourth named defendant is a citizen of the State of Kansas.
Fifth named defendant is a citizen of the State of Kansas.
Sixth-named defendant is a citizen of District of Columbia.

Seventh-named defendant is a corporation incorporated under
the laws of the State of Kansas but citizen of New York.

Eighth-named defendant is a corporation incorporated under
the laws of the State of Kansas but citizen of another State.

Ninth-named defendant is a corporation incorporated under the
laws of the State of Kansas but is a citizen of another State.

Tenth-named defendant is a corporation incorporated under the
laws of the State of Kansas but is a citizen of another State.

Eleventh-named defendant is a corporation incorporated under
the laws of the State of Kansas but citizen of another State.

Twelfth-named defendant is a corporation incorporated under
the laws of the State of Kansas but a citizen of another State

Thirteenth-named defendant is a corporation incorporated under
the laws of the State of Kansas but citizen of another State.

Fourteenth-named defendant is a corporation incorporated under
the laws of the State of Kansas but a citizen of another State

Fifteenth-named defendant is a citizen of the State of Kansas.
Sixteenth~named defendant is a citizen of another state.
Seventeenth-named defendant is a citizen of another state.
Eighteenth-named defendant is a citizen of another state.
Nineteenth-named defendant ‘is a citizen of Kansas.
Twentieth-named defendant is a citizen of Kansas.
Twentyfirst-named defendant is a citizen of Kansas.
Twentysecond to Twentyseven-named defendants are citizens of

another state.

2a.

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 6 of 10

( Page 2b, II. Jurisdiction )

Twentyeigth-named defendant is a corporation incorporated
under the laws of the State of Kansas and having its prin-
cipal place of business in a State other than the State of
which plaintiffs are citizens.

Twentynineth-named defendant is a corporation incorporated
under the laws of the State of Kansas and having its prin-
Cipal place of business in a State other than the State of
which plaintiffs are citizens.

Thirtieth-named defendant is a corporation incorporated
under the laws of the State of Kansas and having its prin-
cipal place of business in a State other than the State of
which plaintiffs are citizens.

Thirtyfirst-named defendant is a corporation incorporated
under the laws of the State of Kansas and having its prin-
cipal place of business in a State other than the State of

which plaintiffs are citizens.

2b.

 

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 7 of 10

B. (fapplicable) Jurisdiction founded on grounds other than diversity
(Check any of the following which apply to this case).

1. This case arises under the following section of the Constitution of
the United States or statute of the United States (28 U.S.C. §1331):
Constitution, Article 1. , Section 9 ;
Statute, US Code, Title 42 , Section d 98466.

2. This case arises because of violation of the civil or equal rights,
privileges, or immunities accorded to citizens of, or persons within
the jurisdiction of, the United States (28 U.S.C. §1343).

3, Other grounds (specify and state any statute which gives rise to such
grounds):

Fed. R. Civ. P. 26(c) Protection from

 

"annoyance," "oppression," "undue burden

 

or expense[.]". Age: 42 U.S.C. 6103.

 

ADA .1990: (P.L. 101-336). Delay/refuse

 

Depraved/deliberate indiff.,medical care: 511 U.S. 825(U.S. 1994)
IIE. Statement of Claim:

(State here a short and plain statement of the claim showing that plaintiff is entitled to
relief. State what each defendant did that violated the right(s) of the plaintiff, including
dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
If you intend to allege more than one claim, number and set forth each claim in a separate
paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
of the claim[s].)

Each and every defendant listed in this lawsuit has and

 

is violating the Plaintiffs Constitutional rights at will

 

knowing with malice aforethought, the Courts will ignore

 

Fed. R. Civ. P. 26(c) and cause the Plaintiffs undue

 

burden and expense by preventing protection.from Courts.

 

IV. Relief:

(State briefly exactly what judgement or relief you want from the Court. Do not make

legal arguments. . . . :
8 8 ) Immediate issuance of Kansas drivers license

 

3

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 8 of 10

to Plaintiff Gabriel M. Robles based on medical emergency

 

situation caused by defendants actions.
$10, 000,000.00 (10 million dollars) for causing permanent

 

 

disability, slander and libel against Plaintiff Gabriel M.

 

Robles. And causing Plaintiff Bonnie Robles a heart attack.

 

V. Do you claim the wrongs alleged in your complaint are continuing to occur at the

present time? Yes[ X] No[_] Based on past cases the Plaintiffs are
aware this question is baseless and prententious!
VI. Do you claim actual damages for the acts alleged in your complaint?

Yes No
VII. Do you claim punitive monetary damages? Yes No
If you answered yes, state the amounts claimed and the reasons you claim you are entitled
to recover money damages.

$500,000.00 actual and $500,000.00 punitive for Mr. Robles.

 

$9,000,000.00 for actual and punitive for Bonnie Robles.

 

Judicial authorities allowed perjury and slander to prevent

 

Mr. Robles from his lawful disability benefits. Judicial

 

authorities allow medical malpractice resulting in great

 

physical injury “under color of law" and hide these acts

 

by preventing juries from hearing and ruling on evidence.
The defendants knew or should have known through court
records since 2013 to the administrative requirement of
filing an “Appeal in Writing" dated September 9, 2020,
and August 18, 2020, that they had been served warning
they could be sued for unlawful and unethical conduct.

Defendants have declined to defend the "Appeal in Writing".

 

Damages should be awarded to Plaintiffs forthwith based on

1. Implied Waiver. 2. Implied Contract. 3. Estoppel by

 

Laches.

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 9 of 10

VIII.

Administrative Procedures:

A. Have the claims which you make in this civil action been presented through
any type of Administrative Procedure within any government agency?

Yes No[_]

B. If you answered yes, give the date your claims were presented,
how they were presented, and the result of that procedure:

August 18, 2020. FedEx. No response by defendant or

 

their counsel. September 9, 2020. USPS. No response

 

by defendant or their counsel.

 

, If you answered no, give the reasons, if any, why the claims made in this
action have not been presented through Administrative Procedures:

 

 

 

IX. Related Litigation:

Please mark the statement that pertains to this case:

ol

This cause, or a substantially equivalent complaint, was previously filed in

this court as case number_15-4864-KHV and assigned to the Honorable
Judge Kathryn H. Vratil j

 

Neither this cause, nor a substantially equivalent complaint, previously has
been filed in this court, and therefore this case may be opened as an original

 

proceeding. Bere “0
f ; ZS “a ; L LZ LY _ _-

Signature of Plaintiff
Bonnie Robles

Gabriel M. Robles.

 

Name (Print or Type)
1243 SW Western Ave., B-18
Topeka, Kansas. 66604

Address

 
Case 5:21-cv-04047-JAR-ADM Document1 Filed 07/30/21 Page 10 of 10

Topeka, KS. 66604.

 

City State Zip Code
(785)224-8195

 

Telephone Number

** DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { [ Wichita, | |Kansas City , or [X]Topeka} , Kansas as the
(Select One)

location for the trial in this matter.
ty  Pewuig Ryle
ty

Soto of Plaintiff

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { [x]Yes or [ |No_ }

(Select One)
Powe Reblo
Aa bre, he A

 

Signature of Plaintiff

Dated: July 21, 2021.
(Rev. 10/15)

** Due to Plaintiffs poverty and ill health, a request for
change of venue will not be requested regardless that the

facts in evidence for the Plaintiffs are inextricably

 

intertwined to this Court. Based on court bias and past
and present ideological rulings (ie: illegal workers) the
Plaintiffs understand their rights being upheld in this

court will be ostensibly improvident.

 
